DETAILED ACTION
This communication is a FINAL office action on the merits. Claims 1, 2, 4-9, 19 and 28-41, as filed are currently pending and have been considered below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4-9, 19 and 28-41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1 (currently amended), Applicant’s use of alternative phraseology renders the claims indefinite as it is unclear whether the application contains support for alternate arrangements. As best understood claim 1 should read:
1. A magnetic buckling assembly comprising:
a male buckling component;
a female buckling component;
a first locking portion disposed on 
a second locking portion disposed on 
an operating component movably disposed on 
a first magnetic component disposed on the female buckling component; and
a second magnetic component disposed on the male buckling component and for magnetically cooperating with the first magnetic component, wherein the male buckling component is connected to the female buckling component along a connecting direction by engagement of the first locking portion and the second locking portion, the first magnetic component magnetically attracts or magnetically repulses the second magnetic component during a connecting process of the male buckling component and the female buckling component along the connecting direction, the first magnetic component magnetically attracts the second magnetic component for preventing separation of the male buckling component and the female buckling component or magnetically repulses the second magnetic component for promoting the separation of the male buckling component and the female buckling component when the operating component is operated to disengage the first locking portion from the second locking portion for allowing the separation of the male buckling component and the female buckling component, 
is formed on the outer cover, the second clearance structure is a clearance hole communicated with the connecting hole, and the abutting portion is formed on the outer cover.

In claim 28, lines 1-9, similar amendments as shown above to claim 1 should be applied to clarify Applicant is only claiming  a supported arrangement.
In claim 28, line 18 the phrase “the operating component is operated to disengage the” renders the claim indefinite as it is unclear how the magnetic attraction when the operation component is operated allows for disengagement of the locking portions.
In claim 28, line 19, the phrase “at least” should be deleted since no alternate location is provided.
In claim 28, line 21, the phrase “the one of the male buckling component and” should be deleted to remove confusion about support.

In claim 29, lines 1-2 the phrase “wherein one of the first locking portion and” appears to be redundant language that makes the claim unclear and should be deleted.

In claim 30, the first and second assembling portions appear to be referring the through holes for the strap but are claimed as distinct structures from the through holes and makes the claim unclear. Furthermore, in the last line it is unclear whether “the male assembling portion” is referring to the first and second assembling portions or a new distinct structure.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 28 and 41 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fiedler (US 2014/0339232).
Regarding claim 28, Fiedler discloses an apparatus comprising:
a male buckling component (2) ;
a female buckling component (3, 4);
a first locking portion (41) disposed on one of the male buckling component and the female buckling component;
a second locking portion (21) disposed on the other one of the male buckling component and the female buckling component and for engaging with the first locking portion;
an operating component (4) movably disposed on the other one of the male buckling component and the female buckling component;
a first magnetic component (32) disposed on the female buckling component; and
a second magnetic component  (22) disposed on the male buckling component and for magnetically cooperating with the first magnetic component, wherein the male buckling component is connected to the female buckling component along a connecting direction by engagement of the first locking portion and the second locking portion, the first magnetic component magnetically attracts the second magnetic component during a connecting process of the male buckling component and the female buckling component along the connecting direction, the first magnetic component magnetically attracts the second magnetic component when the operating component is operated to disengage the first locking portion from the second locking portion (as best understood Fiedler magnets operate in the claimed manner), at least one clearance hole (30) is formed on at least the female buckling component, and the one of the male buckling component and the female buckling component comprises an outer cover (3) and a buckling body (4)disposed inside the outer cover, the first locking portion is disposed on the buckling body, a connecting hole (Fig. 2 as shown) communicated with the clearance hole is formed on a side of the outer cover for allowing the second locking portion to pass therethrough.

Regarding claim 41, Fiedler further discloses wherein the at least one clearance hole is formed on at least the female buckling component for allowing the second locking portion to slide along a direction intersecting with the connecting direction to an adjacent position after the first locking portion engages with the second locking portion (Figs. 1-4 as shown), and the one of the male buckling component and the female buckling component comprises an abutting portion (302) for abutting against the second locking portion for preventing the separation of the male buckling component and the female buckling component when the second locking portion is located at the adjacent position, and the abutting portion is formed on the outer cover.

Allowable Subject Matter
Claims 1, 2, 4-9, 19, and 29-40 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL S LEE whose telephone number is (571)270-5735. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.S.L/Examiner, Art Unit 3677                                                                                                                                                                                                        

/Robert Sandy/Primary Examiner, Art Unit 3677